Exhibit 10.6

AMENDMENT NO. 2 TO THE ICAHN SETTLEMENT AGREEMENT

This Amendment to the Icahn Settlement Agreement (the “Amendment No. 2”) is made
and entered into as of September 5, 2016, by and among the persons and entities
listed on Schedule A hereto (collectively, the “Icahn Group”, and individually a
“member” of the Icahn Group) and Navistar International Corporation, a Delaware
corporation (the “Company”).

WHEREAS, the Icahn Group and the Company are parties to that certain Settlement
Agreement, effective as of October 5, 2012, by and among the persons and
entities listed on Schedule A thereto and the Company, as amended by Amendment
No. 1 to the Settlement Agreement, effective as of July 14, 2013 (the “Icahn
Settlement Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Icahn Settlement Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. The parties hereto hereby agree to amend and restate the last sentence of
Section 1(c)(v) of the Icahn Settlement Agreement as follows:

“The Company agrees that, from and after September 5, 2016, so long as an Icahn
Nominee is a member of the Board, the Company shall not take any action, or
support any person who is seeking, to increase the size of the Board above
twelve (12) directors, each having one vote on all matters; and”

2. Other than as expressly described in this Amendment, the Icahn Settlement
Agreement shall remain in full force and effect.

3. This Amendment No. 2 constitutes an amendment in writing executed by the
parties to the Icahn Settlement Agreement for purposes of Section 13 of the
Icahn Settlement Agreement. The terms and provisions of Sections 11 through 20
of the Icahn Settlement Agreement are incorporated herein mutatis mutandis.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ Curt A. Kramer

  Name: Curt A. Kramer   Title: Corporate Secretary

[Signature Page to Amendment to Icahn Settlement Agreement]



--------------------------------------------------------------------------------

ICAHN PARTNERS MASTER FUND LP

ICAHN PARTNERS MASTER FUND II LP

ICAHN PARTNERS MASTER FUND III LP

ICAHN OFFSHORE LP

ICAHN PARTNERS LP

ICAHN ONSHORE LP

BECKTON CORP.

HOPPER INVESTMENTS LLC

BARBERRY CORP.

HIGH RIVER LIMITED PARTNERSHIP

  By: Hopper Investments LLC, general partner   By: Barberry Corp., its sole
member By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Treasurer ICAHN CAPITAL LP   By: IPH GP LLC, its
general partner   By: Icahn Enterprises Holdings L.P., its sole member   By:
Icahn Enterprises G.P. Inc., its general partner IPH GP LLC   By: Icahn
Enterprises Holdings L.P., its sole member   By: Icahn Enterprises G.P. Inc.,
its general partner ICAHN ENTERPRISES HOLDINGS L.P.   By: Icahn Enterprises G.P.
Inc., its general partner ICAHN ENTERPRISES G.P. INC. By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Treasurer

/s/ Carl C. Icahn

Carl C. Icahn

 

[Signature Page to Amendment to Icahn Settlement Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Barberry Corp.

Beckton Corp.

Carl C. Icahn

Icahn Capital LP

Icahn Enterprises Holdings L.P.

Icahn Enterprises G.P. Inc.

Icahn Offshore LP

Icahn Onshore LP

Icahn Partners LP

Icahn Partners Master Fund LP

Icahn Partners Master Fund II LP

Icahn Partners Master Fund III LP

IPH GP LLC

High River Limited Partnership

Hopper Investments LLC